ON APPELLANT'S MOTION FOR REHEARING.
CHRISTIAN, Judge.
In his motion for rehearing appellant earnestly insists that the evidence is insufficient to support the judgment of conviction.
In view of the fact that the case was tried without the intervention of a jury, the findings of facts by the trial judge are as conclusive on the Court of Criminal appeals as the verdict of a jury. Article 706, C. C. P., reads as follows: “The jury, in all cases, are the exclusive judges of the facts proved, and of the weight to be given to the testimony, except where it is provided by law that proof of any particulár fact is to be taken as either conclusive or presumptive proof of the existence of another fact, or where the law dirécts that a certain degree of weight is to be attached to a certain species of evidence.”
Our re-examination of the testimony in the light of appellant’s motion for rehearing leaves us of opinion that the testimony of the state was sufficient to support the finding of the trial judge. The question of the credibility of the witnesses is not for us, but was solely for the trial judge. The conflict in *186the evidence having been settled by him, and his conclusion finding support in the testimony, we would not be warranted in reversing the judgment. See Parker v. State, 244 S. W. 529. As said in Vana v. State, 246 S. W. 1034, “The verdict of the jury, however, settling the conflict in behalf of the state, is conclusive upon this court.” In Williams v. State, 271 S. W. 628, Judge Morrow used language as follows: “The evidence adduced by the state, though controverted, is sufficient to support the verdict, and the solution of the issue by the jury is binding upon this court.”
The motion for rehearing is overruled.
The' foregoing opinion of the Commission of Appeals has ■ ■ been examined by the Judges of the Court of Criminal Appeals and approved by the Court.